 Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 1 of 6 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

    THOMAS MINER, IV,

               Plaintiff,
                                                         CASE NO.:
    vs.

    THE DAVEY TREE EXPERT
    COMPANY,

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, THOMAS MINER, IV, (“MINER” or “Plaintiff”) was an employee of

Defendant, THE DAVEY TREE EXPERT COMPANY, (“DAVEY” or “Defendant”) and brings

this action for unpaid overtime compensation, liquidated damages and other relief under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                         INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. §216(b) and 29 U.S.C. 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

          3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

          4.      The liquidated damages provision of the FLSA constitutes a congressional



                                                     1
  Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 2 of 6 PageID 2




recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendant to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including

but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages and

reasonable attorney’s fees and costs.

       7.      This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 as they arise under the FLSA, 29 U.S.C. §201, et seq.

       8.      Defendant, DAVEY, conducts business in, among others, Sumter County,

Florida, therefore venue is proper in the Middle District of Florida, Ocala Division, pursuant to

28 U.S.C. § 1391(b)(1) & (c).

                                           PARTIES

       9.      Defendant, DAVEY, a Foreign Profit Corporation, is in the business of operating

a tree and landscape business in Florida and headquartered in Ohio located at 1500 N. Mantua

Street, Kent, Ohio 44240.




                                                2
  Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 3 of 6 PageID 3




          10.   Plaintiff, MINER, was classified by Defendant as a “second assistant manager

and irrigation technician” to perform duties for Defendant in Defendant’s golf division from on

or around May 2019 through September 2020.

                                          COVERAGE

          11.   At all material times hereto, Defendant was, and continues to be, an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

          12.   At all material times, Defendant was an “employer” as defined by 29 U.S.C. §

203(d).

          13.   Based upon information and belief, Defendant had an annual gross volume of

sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated) during the relevant time periods.

          14.   At all times material, Defendant has been an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of Section 203(s)(1) of the FLSA,

in that the company had two or more employees:

          a.    Engaged in commerce; or

          b.    Engaged in the production of goods for commerce; or

          c.    Handling, selling or working on goods or materials that have been moved in or

produced for commerce. (i.e. vehicles, lawn equipment and/or electronics).

          15.   Therefore, Defendant is an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

                                 GENERAL ALLEGATIONS




                                                 3
  Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 4 of 6 PageID 4




       16.     Defendant, DAVEY, is among other things, a multinational corporation that

provides tree, utility, lawn care, and environmental consulting services in the green industry

throughout the United States and Canada to its customers. https://www.davey.com/about/.

       17.     Plaintiff was hired to work in Defendant’s golf division and was assigned to

perform duties at golf course(s) within the “Villages” community located in Sumter, County,

Florida.

       18.     Plaintiff’s primary duties included irrigation and turf management, which

involved ensuring that the golf course was set up correctly.

       19.     Plaintiff worked in this capacity from on or around March 2019 through

September 2020.

       20.     Defendant was an “employer” of Plaintiff within the meaning of the FLSA.

       21.     Plaintiff was an “employee” of Defendant within the meaning of the FLSA.

       22.     Throughout his employment with Defendant, Plaintiff regularly worked in excess

of forty (40) hours per week during one or more workweeks.

       23.     Despite working more than forty (40) hours per week during one or more work

weeks, Defendant failed to pay Plaintiff overtime compensation at a rate of time and one-half

times his regular rate of pay for hours worked over forty (40) in a workweek, contrary to §207(a)

of the FLSA.

       24.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

       25.     Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.




                                                 4
  Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 5 of 6 PageID 5




       26.     Defendant had acted willfully in failing to pay Plaintiff in accordance with the

law.

       27.     Defendant failed to maintain proper time records as mandated by law.

       28.     Defendant failed to post informational posters as required by law advising its

employees of their rights under the FLSA.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       29.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1- 28 above.

       30.     Plaintiff was entitled to be paid time and one-half of his regular rate of pay for

each hour worked in excess of forty (40) per workweek.

       31.     During the relevant time period (the last three years) throughout his employment

with Defendant, Plaintiff worked overtime hours without receiving time and one-half

compensation for same during one or more workweeks contrary to the FLSA.

       32.     Plaintiff should have earned time and one-half compensation for each hour

worked in excess of forty (40) hours per workweek.

       33.     Defendant had knowledge of the overtime hours worked by Plaintiff.

       34.     Defendant is aware of the laws which require its employees to be paid overtime

compensation on a week by week basis.

       35.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. 255(a).

       36.     As a result of Defendant’s intentional, willful and unlawful acts in refusing to pay

Plaintiff his proper overtime wages during one or more workweeks, Plaintiff has suffered

damages, plus incurring reasonable attorneys’ fees and costs.




                                                5
Case 5:20-cv-00583-JSM-PRL Document 1 Filed 12/04/20 Page 6 of 6 PageID 6
